Shea, J.
(concurring). My only disagreement with the majority opinion pertains to the portion which relies upon alibi evidence presented by the defendant as a ground for justifying a ruling on *689evidence made at an earlier stage of the trial while the state’s case was in progress. Subsequent events at a trial may cure an incorrect ruling or render it harmless, but whether it was originally erroneous must depend wholly upon the situation which confronted the court at the time of the ruling. I do not understand the opinion to find any fault in the admission of the prior misconduct evidence and, therefore, the harmless error approach is unnecessary and inappropriate.
I also fail to comprehend how the particular alibi evidence mentioned, which tended merely to dispute the identification of the defendant as the assailant, serves to support the ruling in question or render it less harmful than otherwise.
I concur in the remainder of the opinion and in the result.